I wish first to extend to the
President my warm congratulations on his assumption of
the conduct of the current session. Uruguay has indeed a
major role to play in international developments, both at
the regional and the international level.
I also wish to congratulate the current President?s
predecessor, Mr. Udovenko, for his performance during
the fifty-second session. My congratulations and support
are also addressed to Secretary-General Kofi Annan, who
has deployed enormous efforts not only to keep United
Nations services running, but also to further enhance their
efficiency through the ongoing reform process. His
political skills have been demonstrated in settling disputes
which threaten international peace and security.
The Austrian Foreign Minister delivered a statement
on behalf of the European Union to which my
Government fully subscribes. I would like to elaborate
further on some particular issues.
27


Greece consistently endeavours for peace and
security — security in political and socio-economic terms,
security through human dignity and through international
law and order.
In that spirit, Greece welcomes the establishment by
the Rome Conference of an International Criminal Court.
We hope that the Preparatory Committee, to convene
in the wake of the Conference, will decisively tackle the
remaining definition aspects of the crime of aggression.
Greece considers disarmament and non-proliferation to
be guarantees of international peace. In the nuclear field,
we welcome two significant developments: the signing of
the Comprehensive Nuclear-Test-Ban Treaty and the
decision reached in Geneva to negotiate a treaty banning
the production of fissile materials for nuclear weapons and
other explosive nuclear devices.
My country shares the general concern about nuclear
tests. We also concur with the general recommendations on
the issue, namely, adherence to the comprehensive test ban
and the Treaty on the Non-Proliferation of Nuclear
Weapons, as well as compliance with the international
rules. Bacteriological and toxin weapons, known as the
nuclear weapons of the poor, remain a threat to humanity.
Reinforcement of the relevant Convention remains an
urgent priority.
The Ottawa Treaty on anti-personnel landmines made
history by totally banning their use. We urge those
countries, particularly in the sensitive south-eastern
European area, that have yet to accede to this Treaty to
seriously consider the humanitarian aspect of this exercise
and act accordingly.
Peacekeeping plays a major role in staving off crises.
Greece has taken an active part in a wide range of United
Nations operations, such as the United Nations Iraq-Kuwait
Observation Mission, and in the Western Sahara, in
Georgia, in Bosnia and Herzegovina, as well as in the
United Nations humanitarian mission in Iraq and Operation
ALBA in Albania. Greece also provides annually a
significant financial contribution to the United Nations
Peacekeeping Force in Cyprus.
The United Nations needs adequate resources and
means in order to carry out its mandate. Greece has
voluntarily accepted a higher percentage in the scale of
assessments and pays its contributions to the Organization
in full and on time.
Combating drugs is a high political priority for the
Greek Government. Greece closely followed the
proceedings of the General Assembly?s special session on
the international drug problem. Last June, my country?s
commitment in the fight against drugs was reflected in its
chairing the regional Dublin Group formation for the
Balkans and the near Middle East.
From its establishment, the modern Greek State has
proclaimed that no discrimination based on colour, race
or ethnic origin would be tolerated on its territory, while
the human rights and fundamental freedoms of all
individuals who set foot on it would be fully protected.
We have made a tradition of adhering to, implementing
and supporting compliance with the human rights norms
set by United Nations instruments and major conventions.
The restructuring and new membership of the
Security Council rightly elicit our attention. The
enlargement of the Security Council should be based both
on the criteria of the United Nations Charter and on the
ongoing realities. We understand that major regional
organizations, such as the European Union, the Non-
Aligned Movement, the Arab League, the Organization of
American States, the Organization of African Unity, the
Organization of the Islamic Conference, the Southern
African Development Community, the South Pacific
Forum and other important forums have a special
responsibility in identifying those countries which, by
evident commitment to principles enshrined in the
Charter, may further subscribe and contribute to its goals.
On the other hand, 53 years after the signing of the
United Nations Charter in San Francisco, we have to
acknowledge the new realities, such as the collapse of the
bipolar system and the emergence of new stabilizing
factors all over the world.
The future of this body of countries with limited
membership, regardless of their geographical location or
ideological orientation, calls for our consideration. We
hope that a renewed effort of the Open-ended Working
Group, under your guidance, Sir, will eventually reach a
compromise solution.
Concerning the world economy, I share the view that
globalization presents us with an array of opportunities
and potential benefits. Nevertheless, it also entails
increased risks. The international community has to make
full use of the international financial institutions and
instruments to weather crises and respond to the
28


challenges of globalization. No effort should be spared to
help developing countries, and in particular the least
developed among them, to avoid marginalization through
globalization.
Two very important aspects of the effort to better
integrate developing countries into the world economy merit
our consideration: first, the rapid and determined extension
of debt relief, within the terms of the Heavily Indebted
Poor Countries Debt Initiative; and secondly, improved
market access so that developing countries can effectively
benefit from the trade opportunities that the Uruguay Round
offers. In this respect, financing for development assistance
remains an additional element of paramount importance.
In the field of environment and sustainable
development, Greece supports the work of the appropriate
United Nations Commission. The significance of this forum
invites me to recall a grave problem: the threat to the
environment resulting from the expansion of nuclear-power
production plants, particularly when they are located in
areas subject to earthquakes, neighbouring sea traffic and
inadequate infrastructure. In addition, we are deeply
concerned by the increasing stockpiling of nuclear wastes
and shipments of radioactive materials, threatening the lives
and properties of developing countries? populations, in
particular those of the vast South Pacific area.
Turning to my country?s presence in regional
organizations, may I recall the active role played by Greece
in the Council of Europe through the Committee of
Ministers, which it currently chairs. Among the issues on
its agenda, I note the European Court of Human Rights,
which will enhance the protection of human rights at the
European level.
In the Organization for Security and Cooperation in
Europe, Greece is involved in every effort aimed at
promoting the notion of comprehensive security. With
regard to activities in the human dimension, I simply
mention my country?s contribution in the field of elections
observation.
Greece was happy to attend, as a guest, the twelfth
Non-Aligned Movement summit held recently in Durban,
South Africa. Its keynote was clearly the shape and scope
that a movement born in a bipolar, confrontational world
could claim in the coming millennium, ushered in by
globalization. The message of the Durban declaration
deserves our attention and consideration.
A year has elapsed since I expressed in this very
forum the hope that Turkey would finally abandon its
intransigent policies on Cyprus. It has proven to be a vain
hope. This was a year of stagnation and frustration.
Frustrated have been the efforts of Secretary-General Kofi
Annan and his Special Adviser, Mr. Cordovez, to
relaunch the intercommunal talks. Special envoys from
several countries, including members of the Security
Council, hoping to unblock the situation, came back
frustrated from Ankara and the occupied part of Cyprus.
Frustrated remain the hopes of the European Union to
bring the Turkish Cypriot together with the Greek Cypriot
in a prosperous State of Cyprus that is a member of the
European family.
The reaction from Ankara, obediently echoed by the
Turkish Cypriot leadership, has been one of harsh
rejection, either in terms of a flat negation or by imposing
conditions tantamount to cancelling what has been desired
by the international community, prescribed by United
Nations resolutions and even accepted by the Turkish
Cypriot leadership itself.
Such an attitude of rejection is easily explained by
the notorious designs of the Turkish Government to effect
the partition of Cyprus. Mr. Ecevit, Deputy Prime
Minister of Turkey, has on several occasions said that the
Cyprus question was resolved once and for all by his
country?s armed forces? invasion in 1974. Twenty-four
years after the invasion, Cyprus remains a divided island
and the Turkish occupation forces increase their presence
and weaponry, even denying their victims the right to
effectively defend themselves. Twenty-four years is
enough. It is time for the international community to
strongly support the Secretary-General in fulfilling his
mandate of bringing the two communities to the
negotiating table to initiate a dialogue on gradual
disarmament towards the complete demilitarization of the
island.
Greece wishes to establish good-neighbourly
relations with Turkey, based on the principles of
international law and respect for international treaties.
The International Court of Justice at The Hague,
whose compulsory jurisdiction has been accepted by
Greece, is the appropriate legal forum for the settlement
of problems in our relations. A positive response by
Turkey to that effect would constitute a step towards the
beginning of a new period of mutual understanding.
29


Greece pursues a policy promoting stability, good-
neighbourly relations, cooperation and economic
development in South-Eastern Europe. We participate in
international projects or take our own initiatives, in the
context of bilateral or multilateral schemes. We offer troops
and counselling, funds and food. Greece offers to its
neighbours and the region a much needed feeling of trust
and security.
My country accords a high priority to our relations
with Albania. We welcome the efforts of the Albanian
Government to further pursue the process of normalization
of democratic institutions and its close cooperation with the
international community. Greece considers it its duty to
stand by Albania in its efforts to overcome the serious
difficulties it faces.
In the neighbouring Federal Republic of Yugoslavia,
and more particularly in the area of Kosovo, the situation
has reached a critical point. The vicious circle of the use of
force must be halted. The refugees and displaced persons
must be allowed to return to their homes safely, without
delay. Greece has sent humanitarian assistance to alleviate
the plight of the refugees in northern Albania. We welcome
the setting up of the Albanian negotiating group, and
support the immediate start of negotiations with a view to
arriving, as soon as possible, at a peaceful and negotiated
solution on the future autonomy status of Kosovo, within
the internationally recognized borders of the Federal
Republic of Yugoslavia. Terrorist acts and indiscriminate
and disproportionate repression are unacceptable. Greece
has actively participated, and will actively participate, in all
international efforts aimed at securing a peaceful solution
in Kosovo.
In Bosnia, Greece notes with satisfaction the progress
achieved so far in the implementation of the Dayton Peace
Agreement. We maintain close relations with the Bosnian
parties and offer substantial contributions to efforts aimed
at ensuring the stability and development of this country.
Greek soldiers participate in the Stabilization Force (SFOR)
as well as in international observer missions. Important
programmes undertaken by the Greek Government in the
framework of the donors conference, held in 1997, are
about to be completed.
In our relations with Bulgaria, the former Yugoslav
Republic of Macedonia and Romania, the promotion of
mutually beneficial cooperation in all fields is of paramount
importance.
In the multilateral field, Greece is committed to, and
actively involved in, such regional schemes as the South-
Eastern Europe cooperation process, the Royaumont
Initiative, the South-East Europe Cooperative Initiative
and the Black Sea Economic Cooperation. We note with
satisfaction that South-Eastern Europe leaders will meet
again this year in Antalya, Turkey, thus consolidating the
process we initiated last year in Crete.
In the Middle East, the present stagnation underlines
the urgent need to reactivate the peace process. Its revival
will bring hope for peace and prosperity. Once more, we
stress the need for full implementation of the relevant
United Nations resolutions and agreements, and we urge
the parties to make every effort to achieve real peace,
which should be a just, lasting and global peace. Greece
welcomes any endeavour likely to produce positive
results, while supporting the initiatives undertaken by the
European Union?s special envoy in the Middle East.
Successful meetings organized by the special envoy and
the Greek Government bring together prominent Israelis
and Palestinians in a conciliatory spirit. These meetings
will, hopefully, be institutionalized as the “Athens
Dialogue for Peace and Cooperation in the Middle East”.
The Mediterranean remains our life companion. We
have been the pioneers for the adoption of a European
Union Mediterranean policy, accompanied by the Euro-
Mediterranean Partnership (MEDA) regulation, through
which financial aid to the countries concerned is
considerably increased.
The African continent is an emerging reality that
will affect the future of humanity. However, progress in
the fields of political pluralism and economic stabilization
has been coupled, over the course of the last year, with
regression in the form of ruinous civil wars or border
conflicts in a number of African countries. The
international community should stand by the African
nations and their organizations on the eve of the twenty-
first century, advocating the need for good-neighbourly
relations and, within the countries themselves, democratic
rule, respect for human rights and an open market
economy.
Greece shares the general concern about the
developments in Asia. The financial turmoil is by no
means settled. Indeed, it is still sending disturbing
vibrations through the European and world economies.
Asia can, however, overcome the crisis. Allowing external
or internal tensions to drag on, with the prospect of
escalation, obviously spells future disaster, in terms of
30


chasing or scaring foreign investment out of the area and of
funnelling precious funds to such dangerous and vain
projects as the production of weapons of mass destruction.
Greece follows closely and contributes actively to the
historical process of eastern European countries?
reintegration into the European system. Our political credo
and vision is that of a Europe without dividing lines and
scars from the past. In this context, Greece supports the
enlargement of the European Union with the 10 candidate
countries of Central and Eastern Europe, together with
Cyprus, advocating the simultaneous launching of a global
and inclusive accession process with all candidate countries.
Greece also extends its institutional links and promotes
its historical, economic and cultural ties with the Russian
Federation and the Ukraine and the other newly
independent States in the Caucasus, Black Sea and Central
Asia.
Our excellent relations with the United States and
Canada are further enhanced through political and military
cooperation in peacemaking initiatives and peacekeeping
activities in South-Eastern Europe, as well as cooperation
in preventing and eliminating terrorism. Furthermore,
Greece, as a member of the European Union, stands for a
broad transatlantic dialogue and the advancement of the
New Trans-Atlantic Agenda.
Greece has traditional ties of friendship with the
countries of Latin America, and, both bilaterally and as a
member of the European Union, systematically supports
ongoing, comprehensive dialogue and cooperation with
them.
Until very recently Greece had been a recipient of
development assistance, but for three years now we have
been an important contributor, equal to the standards of the
Development Assistance Committee of the Organisation for
Economic Cooperation and Development (OECD). We may
not be such a wealthy country, but we are trying to grant
effective and qualitative assistance to those interested in it
and in need of it, using our experience to make this as
beneficial as possible, supporting the struggle against
poverty and famine and for economic and social
development, and also trying to help promote human rights,
democracy and institutions of civil society.
I would like also to refer briefly to an issue which is
of particular concern to my country, the Olympic Games.
Inspired by the Olympic Ideal, Greece presented on 4
February 1998 to the International Olympic Committee in
Nagano, Japan, a comprehensive proposal outlining a set
of organizational structures and a broad range of activities
aimed at the practical realization of an Olympic Truce at
the Athens Games of 2004 and at the strengthening of the
role of the Olympic Movement. In order to support these
important activities, Greece proposed the establishment of
an international centre for the Olympic Truce, at the very
site of ancient Olympia.
Further, Greece took the initiative and proposed the
creation of a cultural Olympics for the first time in
contemporary world. This would strengthen dialogue
among different cultures the world over. This proposal
was welcomed by the International Olympic Committee,
and preparatory work has already started between the
United Nations Educational, Scientific and Cultural
Organization (UNESCO), the International Olympic
Committee and the Greek Government.
I would like to spare the delegates another pre-
electoral speech. As the Minister for Foreign Affairs of
the Netherlands preceded me, I had to scale down my
speech and become very modest, but I cannot avoid
referring to the candidacy of Greece for the 1999-2000
term for one of the two non-permanent seats allocated to
the Group of Western European and Other States on the
Security Council.
My Government has legitimate and justified
ambitions for requesting the support of United Nations
member countries to such a distinction. Our long-standing
foreign policy is dedicated to world peace and security, to
the trend of decolonization and self-determination, to
assisting developing and less developed countries and to
respect for international law and human rights.
We condemn terrorism in all its forms.
We are in favour of the independence, sovereignty
and territorial integrity of all United Nations Member
States and of the implementation of the provisions of the
United Nations Charter, including the democratic principle
of fair and balanced representation of all Member States
in the various organs and agencies of the United Nations.
I would like to draw the honourable delegates?
attention to this last principle. In the Western European
Group, a situation is occurring in which very few
members — five of them — have by now served during
44 of the 52 years of this Organization?s existence. Small
and average-sized countries should also have a chance to
be present on the Security Council, and I am proud to
31


represent one of those average-sized countries, as I propose
my country?s candidacy for a non-permanent seat on the
Security Council.








